

REVOLVING PROMISSORY NOTE
 
$2,000,000
Reno, Nevada
August 22, 2008



FOR VALUE RECEIVED, GameTech International, Inc., a Delaware corporation
(“Borrower,” whether one or more) hereby promises to pay to the order of U.S.
Bank National Association (together with any and all of its successors and
assigns and/or any other holder of this Note, “Holder”) as Agent, without
offset, in immediately available funds in lawful money of the United States of
America, at P.O. Box 790401, St. Louis, MO 63179-0401, the principal sum of TWO
MILLION DOLLARS ($2,000,000) (or the unpaid balance of all principal advanced or
re-advanced against this Note, if that amount is less) together with interest on
the unpaid principal balance of this Note from day to day outstanding as
hereinafter provided.


1. Payment Schedule and Maturity Date. Interest is payable beginning September
30, 2008, and on the last day of each consecutive month thereafter, plus a final
interest payment with the final payment of principal. Provided no Event of
Default has occurred and remains continuing, and until thirty-five (35) days
prior to the Maturity Date (as hereinafter defined) payments hereunder may be
made in connection with Treasury Management Services provided by U.S. Bank
National Association, in its capacity as a Lender.


Principal is payable on August 31, 2010 (the “Maturity Date”). All payments
hereunder shall be applied first to accrued unpaid interest, then to principal.


2. Security; Loan Documents. This Note is issued pursuant to the terms of a Line
of Credit Commitment (also known as the “Revolving Loan) within the Loan
Agreement of even date between Borrower, U.S. Bank National Association, as
Agent, U.S. Bank National Association and Bank of the West, as Lenders and the
Lenders that become a party thereto in the future (the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Loan Agreement. The security for this Note includes the Deed of
Trust and the Security Agreements.
 
3. Interest Rate. Interest on each advance hereunder shall accrue at one of the
following per annum rates selected by Borrower (i) upon notice to Agent (by no
later than 11:00 a.m. PST), the Base Rate time to time, as and when such rate
changes, minus .25% (a "Base Rate Loan"); or (ii) upon a minimum of two New York
Banking Days prior notice to Agent, 2% plus the 1, 2, 3, 6 or 12 month LIBOR
rate quoted by Bank from Telerate Page 3750 or any successor thereto (which
shall be the LIBOR rate in effect two New York Banking Days prior to
commencement of the advance), adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation (a "LIBOR Rate
Loan"). The term "New York Banking Day" means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.
The term “New York Banking Day” means any date (other than a Saturday or Sunday)
on which commercial banks are open for business in New York, New York. Agent’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error. The term “Base Rate” means the higher of (i) the
prime rate announced by Agent from time to time and (ii) the Federal Funds Rate
plus .50%. “Federal Funds Rate” means as of any date of determination, the rate
set forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board (including any
such successor, "H.15(519)") for such date opposite the caption "Federal Funds
(Effective)". If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the "Composite 3:30 p.m.
Quotation") for such date under the caption "Federal Funds Effective Rate". If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotation, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by Agent.
 

--------------------------------------------------------------------------------


 
The aggregate number of LIBOR Rate Loans in effect at any one time may not
exceed five (5).
 
In the event Borrower does not timely select another interest rate option at
least two New York Banking Days before the end of the Loan Period for a LIBOR
Rate Loan, Bank may at any time after the end of the Loan Period convert the
LIBOR Rate Loan to a Base Rate Loan, but until such conversion, the funds
advanced under the LIBOR Rate Loan shall continue to accrue interest at the same
rate as the interest rate in effect for such LIBOR Rate Loan prior to the end of
the Loan Period. The term "Loan Period" means the period commencing on the
advance date of the applicable LIBOR Rate Loan and ending on the numerically
corresponding day 1, 2, 3, 6 or 12 months thereafter matching the interest rate
term selected by Borrower; provided, however, (a) if any Loan Period would
otherwise end on a day which is not a New York Banking Day, then the Loan Period
shall end on the next succeeding New York Banking Day unless the next succeeding
New York Banking Day falls in another calendar month, in which case the Loan
Period shall end on the immediately preceding New York Banking Day; or (b) if
any Loan Period begins on the last New York Banking Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of the Loan Period), then the Loan Period shall end on the last
New York Banking Day of the calendar month at the end of such Loan Period.
 
No LIBOR Rate Loan may extend beyond the maturity of this Note. In any event, if
the Loan Period for a LIBOR Rate Loan should happen to extend beyond the
maturity of this Note, such loan must be prepaid at the time this Note matures.
Bank's internal records of applicable interest rates shall be determinative in
the absence of manifest error. Each LIBOR Rate Loan shall be in a minimum
principal amount of $500,000 and $250,000 increments in excess thereof.


If a LIBOR Rate Loan or Money Market Rate Loan is prepaid prior to the end of
the Loan Period, as defined above, for such loan, whether voluntarily or because
prepayment is required due to this Note maturing or due to acceleration of this
Note upon default or otherwise, Borrower agrees to pay all of Bank's costs,
expenses and Interest Differential (as determined by Bank) incurred as a result
of such prepayment. The term "Interest Differential" shall mean that sum equal
to the greater of zero or the financial loss incurred by Bank resulting from
prepayment, calculated as the difference between the amount of interest Bank
would have earned (from like investments in the Money Markets as of the first
day of the LIBOR Rate Loan or Money Market Rate Loan) had prepayment not
occurred and the interest Bank will actually earn (from like investments in the
Money Markets as of the date of prepayment) as a result of the redeployment of
funds from the prepayment. Because of the short-term nature of this facility,
Borrower agrees that the Interest Differential shall not be discounted to its
present value. Any prepayment of a LIBOR Rate Loan or Money Market Rate Loan
shall be in an amount equal to the remaining entire principal balance of such
loan.


3.1 Computations and Determinations. All interest shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed (including
the first day but excluding the last day). Agent shall determine each interest
rate applicable to any and all of the indebtedness to Lenders evidenced,
governed or secured by or arising under this Note or any other Loan Document
(the “Indebtedness”), in accordance with this Note and its determination thereof
shall be conclusive in the absence of manifest error. The books and records of
Agent shall be prima facie evidence of all sums owing to Agent from time to time
under this Note, but the failure to record any such information shall not limit
or affect the obligations of Borrower under the Loan Documents.
 
2

--------------------------------------------------------------------------------


 
3.2 Unavailability of Rate. If Agent determines that no adequate basis exists
for determining the LIBOR Rate or that the LIBOR Rate will not adequately and
fairly reflect the cost to Agent of funding the Loan, or that any applicable law
or regulation or compliance therewith by Agent prohibits or restricts or makes
impossible the charging of interest based on the LIBOR Rate and Agent so
notifies Borrower, then until Agent notifies Borrower that the circumstances
giving rise to such suspension no longer exist, interest shall accrue and be
payable on the unpaid principal balance of this Note from the date Agent so
notifies Borrower until the Maturity Date of this Note (whether by acceleration,
declaration, extension or otherwise) at a fluctuating rate of interest equal to
the Base Rate.


3.3 Increased Cost and Reduced Return. If at any time after the date hereof,
Agent (which shall include, for purposes of this Section, any corporation
controlling Agent) determines that the adoption or modification of any
applicable law regarding taxation, Agent’s or any Lender’s required levels of
reserves, deposits, insurance or capital (including any allocation of capital
requirements or conditions), or similar requirements, or any interpretation or
administration thereof by any state, commonwealth, federal, foreign, territorial
or other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority, or compliance of Agent or any Lender with any of such requirements,
has or would have the effect of (a) increasing Agent’s or any Lender’s costs
relating to the Indebtedness or (b) reducing the yield or rate of return of
Lenders on the Indebtedness, to a level below that which such Lender could have
achieved but for the adoption or modification of any such requirements, Borrower
shall, within fifteen (15) days of any request by Agent, pay to Agent such
additional amounts as (in Agent’s sole judgment, after good faith and reasonable
computation) will compensate such Lender for such increase in costs or reduction
in yield or rate of return of such Lender. No failure by Agent to immediately
demand payment of any additional amounts payable hereunder shall constitute a
waiver of Agent’s right to demand payment of such amounts at any subsequent
time. Nothing herein contained shall be construed or so operate as to require
Borrower to pay any interest, fees, costs or charges greater than is permitted
by applicable Law.


3.4 Default Rate. Any principal of, and to the extent permitted by applicable
law, any interest on this Note, and any other sum payable hereunder, which is
not paid when due shall bear interest, from the date due and payable until paid,
payable on demand, at a rate per annum (the “Default Rate”) equal to the Base
Rate plus three percent (3%).


4. Late Charges. If Borrower shall fail to make any payment under the terms of
this Note within fifteen (15) days after the date such payment is due, Borrower
shall pay to Agent on demand a late charge equal to five percent (5%) of such
payment. Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment. The “late charge” is imposed for the
purpose of defraying the expenses of Agent incident to handling such delinquent
payment, and is not a penalty. This charge shall be in addition to, and not in
lieu of, any other remedy Agent may have and is in addition to any fees and
charges of any agents or attorneys which Agent may employ upon the occurrence of
a Default (hereinafter defined) hereunder, whether authorized herein or by law.
 
3

--------------------------------------------------------------------------------


 
6. Certain Provisions Regarding Payments. All payments made as scheduled on this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest, unpaid principal, and any other sums due and unpaid to Agent
under the Loan Documents, in such manner and order as Agent may elect in its
sole discretion. All permitted prepayments on this Note shall be applied, to the
extent thereof, to accrued but unpaid interest on the amount prepaid, to the
remaining principal installments, and any other sums due and unpaid to Agent
under the Loan Documents, in such manner and order as Agent may elect in its
sole discretion, including but not limited to application to principal
installments in inverse order of maturity. Except to the extent that specific
provisions are set forth in this Note or another Loan Document with respect to
application of payments, all payments received by Agent shall be applied, to the
extent thereof, to the Obligations in such manner and order as Agent may elect
in its sole discretion, any instructions from Borrower or anyone else to the
contrary notwithstanding. Remittances in payment of any part of the indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Agent in immediately available U.S.
funds and shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by the holder
hereof of any payment in an amount less than the amount then due on any
indebtedness shall be deemed an acceptance on account only, notwithstanding any
notation on or accompanying such partial payment to the contrary, and shall not
in any way excuse the existence of a Default.


7. Defaults.


(a) It shall be a default (“Default”) under this Note and each of the other Loan
Documents if (i) any principal, interest or other amount of money due under this
Note is not paid in full within five (5) Business Days after it is due,
regardless of how such amount may have become due; (ii) any covenant, agreement,
condition, representation or warranty herein is not fully and timely performed,
observed or kept; or (iii) there shall occur any Event of Default under the Loan
Agreement. Upon the occurrence of a Default beyond any applicable cure period,
Agent shall have the rights to declare the unpaid principal balance and accrued
but unpaid interest on this Note, and all other amounts due hereunder and under
the other Loan Documents, at once due and payable (and upon such declaration,
the same shall be at once due and payable), to foreclose any liens and security
interests securing payment hereof and to exercise any of its other rights,
powers and remedies under this Note, under any other Loan Document, or at law or
in equity.


(b) All of the rights, remedies, powers and privileges (together, “Rights”) of
Agent provided for in this Note and in any other Loan Document are cumulative of
each other and of any and all other Rights at law or in equity. The resort to
any Right shall not prevent the concurrent or subsequent employment of any other
appropriate Right. No single or partial exercise of any Right shall exhaust it,
or preclude any other or further exercise thereof, and every Right may be
exercised at any time and from time to time. No failure by Agent to exercise,
nor delay in exercising any Right, including but not limited to the right to
accelerate the maturity of this Note, shall be construed as a waiver of any
Default or as a waiver of any Right. Without limiting the generality of the
foregoing provisions, the acceptance by Agent from time to time of any payment
under this Note which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the right of Agent to accelerate
the maturity of this Note or to exercise any other Right at the time or at any
subsequent time, or nullify any prior exercise of any such Right, or (ii)
constitute a waiver of the requirement of punctual payment and performance or a
novation in any respect.
 
4

--------------------------------------------------------------------------------


 
(c) If any holder of this Note retains an attorney in connection with any
Default or at maturity or to collect, enforce or defend this Note or any other
Loan Document in any lawsuit or in any probate, reorganization, bankruptcy,
arbitration or other proceeding, or if Borrower sues any holder in connection
with this Note or any other Loan Document and does not prevail, then Borrower
agrees to pay to each such holder, in addition to principal, interest and any
other sums owing to Agent hereunder and under the other Loan Documents,
all costs and expenses incurred by such holder in trying to collect this Note or
in any such suit or proceeding, including, without limitation, reasonable
attorneys’ fees and expenses, investigation costs and all court costs, whether
or not suit is filed hereon, whether before or after the Maturity Date, or
whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.  


8. Commercial Purpose. Borrower warrants that the Loan is being made solely to
acquire or carry on a business or commercial enterprise, and/or Borrower is a
business or commercial organization. Borrower further warrants that all of the
proceeds of this Note shall be used for commercial purposes and stipulates that
the Loan shall be construed for all purposes as a commercial loan, and is made
for other than personal, family, household or agricultural purposes.


9. WAIVER OF JURY TRIAL. BORROWER WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH BORROWER AND AGENT MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, THIS NOTE, THE LOAN AGREEMENT, THE
DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY BORROWER, AND BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT
OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


10. Service of Process. Subject to applicable law, Borrower hereby consents to
process being served in any suit, action, or proceeding instituted in connection
with this Note by (a) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to Borrower and (b) serving a copy thereof
upon the registered agent or any member or manager of Borrower and appointed by
Borrower as Borrower’s agent for service of process. Subject to applicable law,
Borrower irrevocably agrees that such service shall be deemed to be service of
process upon Borrower in any such suit, action, or proceeding. Nothing in this
Note shall affect the right of Agent to serve process in any manner otherwise
permitted by law and nothing in this Note will limit the right of Agent
otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions.


11. Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement,
Agent or a Lender may, at any time, sell, transfer, or assign this Note, the
Deed of Trust and the other Loan Documents, and any or all servicing rights with
respect thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement.
 
5

--------------------------------------------------------------------------------


 
12. General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Agent shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the State of Nevada, and venue in the
city or county in which payment is to be made as specified in Section 1 of this
Note, for the enforcement of any and all obligations under this Note and the
Loan Documents; (f) waive the benefit of all homestead and similar exemptions as
to this Note; (g) agree that their liability under this Note shall not be
affected or impaired by any determination that any security interest or lien
taken by Agent to secure this Note is invalid or unperfected; and (h) hereby
subordinate any and all rights against Borrower and any of the security for the
payment of this Note, whether by subrogation, agreement or otherwise, until this
Note is paid in full. A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Subject to Section 8.17 of the Loan
Agreement, Agent is hereby authorized to disseminate any information it now has
or hereafter obtains pertaining to the Loan, including, without limitation, any
security for this Note and credit or other information on Borrower, any of its
principals and any guarantor of this Note, to any actual or prospective assignee
or participant with respect to the Loan, to any of Agent’s affiliates, to any
regulatory body having jurisdiction over Agent, and to any other parties as
necessary or appropriate in Agent’s reasonable judgment, as further provided in
the Loan Agreement. Captions and headings in this Note are for convenience only
and shall be disregarded in construing it. THIS NOTE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEVADA LAW (WITHOUT REGARD
TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.


13. Notices; Time. All notices, requests, consents, approvals or demands
(collectively, “Notice”) required or permitted by this Note to be given by any
party to any other party hereunder shall be given in accordance with the notice
provisions contained in the Loan Agreement. Whenever a time of day is referred
to herein, unless otherwise specified such time shall be the local time in the
city in which this Note is payable.
 
6

--------------------------------------------------------------------------------


 
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


[Signatures appear on next page]
 
7

--------------------------------------------------------------------------------



THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.




BORROWER:


GameTech International, Inc.


By: ________________________
Name: ________________________
Title: ________________________
 
8

--------------------------------------------------------------------------------

